Robinson, J.,
delivered the opinion of the Court.
This bill is filed to restrain the further execution of two ■writs of (ifieri facias,” on judgments, recovered against the appellant, as surviving partner of a certain Albert B. Berry.
The complainant claims relief mainly on two grounds: 1st. That the notes upon which the judgments were entered, were drawn in the name of the firm, by Albert B. Berry, after the dissolution of the same, and negotiated by him for his private use and benefit; and 2dly. That suits were docketed and judgments confessed thereon by an attorney, without the authority or knowledge of complainant.
The proof shows that Berry & Taylor were extensively engaged in the milling business at Bladensburg — that Berry was in the habit of issuing and negotiating commercial paper in the name, and for the purpose of raising money for the use, of the firm — and that the appellees were in the habit of discounting the same in the regular course of their business. The dissolution was voluntary — of which no notice was ever published, nor is it pretended that the appellees had any actual knowledge in regard thereto.
In the absence of notice of dissolution, the appellees continued to deal with A. B. Berry, for, and on account of the firm — and the notes in question, came thus into their possession in the due course of business.
Ordinarily it is true, one partner cannot bind another after dissolution of the firm, but where the same is voluntary, notice of some kind is necessary to prevent fraud and imposition on third parties who have been in the habit of dealing with the *501firm. Ellicott vs. Nicols, 7 Gill, 86; 3 Kent's Com., 67; Story on Partnership, sec. 334.
(Decided 20th June, 1872.)
If such is the law, then, the complainant is not entitled to the relief prayed, because the bill docs not disclose a meritorious ground of defence.
It is hardly necessary to say that the private arrangement between the members of the firm in regard to the making or signing of notes, could in no manner affect strangers dealing with the firm and ignorant of its terms.
Whether the confession of judgment by an attorney was binding on the complainant, under the peculiar circumstances of this ■ case, or whether the latter was a competent witness under the Act of 1864, ch. 109, and 1868, ch. 116, are questions not necessary tq be decided in this case.
Being of opinion that the injunction was properly dissolved, the decree below will be affirmed.

Decree Affirmed.